Voorhies, J.
The plaintiff’s claim is on a quantum meruit for professional services rendered -in the cases of Wm. Bright v. School Directors, See., and of School Directors, Sc., v. N.. D. Coleman.,
This demand is resisted on the ground, as alleged, that there was a contract between the parties, and that the amount stipulated has-been paid.
This.defenee is supported by the testimony of a single witness, uncorroborated; and the amount in question exceeds the sum of five hundred dollars. C. 0.2257. So far from there being corroborating- circumstances, the reverse is the case: upon the face of the draft, to which our attention is called, it appears that the amount •in question was paid for services rendered in the case of W. H. Bright v. School Directors, &c. The defence has, therefore, proven to‘be a failure.
The question is now narrowed down to fixing the value of the services in the other case, that is, School Directors, &c., v. N. D. Coleman. The proof will justify an award for the sum of five hundred dollars.
It is, therefore, ordered and decreed, that the judgment of the District Court be., avoided and reversed, and that the plaintiff do have judgment against the-defend- ., ants in the sum of five hundred dollars, with legal interest from the sixteehthf cfay of November, A. D. eighteen hundred and fifty-eight, with costs iwbotlp Courts.-